DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/09/2020 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 9:
“Claim 1 recites, “display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern.” In support of the rejection, the Office cites to paragraph [0047] of Hack and Fig. 3…
…The Office fails to identify text in paragraph [0047] that teaches “display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern,” as recited in claim 1. Applicant notes that there is no reference to “display optics” in paragraph [0047], Hack at paragraph [0047] describes Fig. 3, “[0025] FIG. 3 shows a schematic of a display having a central high resolution pixel region and two peripheral low resolution pixel regions according to one embodiment.” The description of Fig. 3 fails to describe “display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern,” as recited in claim 1. Clearly, a “display” as recited in Hack does not teach “display optics” as recited in claim 1. Hence, the Office has failed to cite a reference that teaches each 
Examiner responds that Hack’s para. 47 plainly describes pixels that provide an image to be displayed. Display pixels, by definition, are optical in nature and therefore can be characterized as “display optics” as claimed. Therefore, the arguments are rendered unpersuasive. 
Applicant also argues on pg. 9:
“Claim 1 recites, “a rendering engine to receive a non-uniform resolution distribution pattern.” In support of the rejection, the Office cites to paragraph [0047] and Fig. 3 of Hack. However, the Office identifies no text in paragraph 47 that teaches “a rendering engine to receive a non-uniform resolution distribution pattern.” In fact, paragraph 47 does not recite, “a rendering engine to receive a non-uniform resolution distribution pattern.” The Office also fails to identify with particularity structures in Fig. 3 that teach “a rendering engine to receive a non-uniform resolution distribution pattern.” In fact, there is no structure in Fig. 3 that teaches “a rendering engine to receive a non-uniform resolution distribution pattern.” Without more, the Office’s rejection is based on improper speculation. In addition, the Office appears to equate “chip/driver” to “rendering engine.” However, the Office provides no explanation for how a “chip/driver” teaches a “rendering engine” as recited in claim 1. Applicant defines “rendering engine” at page 5, line 6 of the application, as filed:



Thus, the “chip/driver” recited in Hack does not teach a “rendering engine” as recited in claim 1. Again, the rejection is based on improper speculation. Hence, the Office has failed to cite a reference that teaches each of the limitations of claim 1. Thus, the Office has failed to state a prima facie case of anticipation with respect to claim 1. Therefore, Applicant requests withdrawal of the rejection, reconsideration, and allowance of claim 1.”
Examiner responds that the claim does not describe the constitution of the rendering engine in any way, and furthermore does not explain that the rendering engine preforms any of the processes described above. Any description of a claimed device must be interpreted based on its plain meaning. Examiner suggest providing a more extensive description of the rendering engine into the claim language. Therefore, the arguments are rendered unpersuasive. 
Also, Examiner directs Applicant to the rejection mailed 08/15/2019 as it pertains to Applicant’s other arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10 and 12, 14 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hack (US Pub. No. 2018/0040676 A1) in view of Pugh et al. (US Pub. No. 2009/0295683 A1).
		As to claim 1, Hack shows a display system 300 (Fig. 3 and para. 47) comprising: a rendering engine (chip/driver) to receive a non-uniform resolution distribution pattern and to generate one or more rendered pixels (Fig. 3 and para. 47);  a display driver (chip/driver) to receive the one or more rendered pixels and to generate one or more display driver pixels (Fig. 3 and para. 47);  an image source device (display 300)  to receive the one or more display driver pixels and to generate an image (Fig. 3 and para. 47);  and display optics to receive the image and to provide a display optics image having a space-variant resolution that follows the non-uniform resolution distribution pattern (Fig. 3 and para. 47). 
		Hack does not mention that the system includes a lens.
		Pugh shows a variable resolution display system that includes a lens (208A-B, Fig. 2 and para. 24).

		As to claim 3, Hack shows that the image source device includes an array of non-uniformly distributed pixels having a resolution substantially consistent with the non-uniform resolution distribution pattern such that the display driver drives each pixel with a single pixel's data from the display driver pixels (Fig. 3 and para. 47). 
		As to claim 4, Hack shows that the display optics includes intentional distortion to provide the display optics image with a space-variant resolution that follows the non-uniform resolution distribution pattern (Fig. 3 and para. 47). 
		As to claim 6, Hack shows that the non-uniform resolution distribution pattern includes a high resolution area of a size sufficient enough to accommodate movement of a user's eye such that a non-uniform resolution mapping is fixed and unchanging relative to a field of view (para. 52). 
		As to claim 7, Hack shows an eye-tracking system, wherein the display optics includes a field of view and the non-uniform-resolution distribution pattern includes a center that moves dynamically within the field of view in response to a user's eye motion signal provided to the rendering engine by the eye-tracking system (Fig. 3 and paras. 47 and 52). 
 		As to claim 9, Hack shows that the non-uniform resolution distribution pattern includes an area of lower resolution and the display driver actively drives a plurality of pixels with the same information in the area of lower resolution to provide dynamic 
		As to claim 10, Hack shows an opto-electronic beamsteering system (chip/driver) to laterally shift the display output to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 12, Hack shows that a peripheral illumination system to provide peripheral illumination, wherein the distribution pattern and the display optics include a central primary display region 304 and a peripheral region surrounding the central region, the peripheral region illuminated by the peripheral illumination system (Figs. 3 and 4A – 4F and paras. 47, 51 and 55) and wherein the distribution pattern and the display optics include a central primary display region and a surrounding region including peripheral illumination (Figs. 4A – 4F and para. 51).  
		As to claim 14, Hack shows that the primary display region includes substantially uniform resolution (Fig. 3 and para. 47). 
		As to claim 15, Hack shows that the primary display region includes substantially non-uniform resolution (Figs. 3 and 4A – 4F and paras. 47, 51 and 55). 
		As to claim 16, Hack shows that the substantially non-uniform resolution includes a high resolution center and progressively lower resolution as a distance from the high resolution center increases (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 
		As to claim 17, Hack shows that the peripheral illumination system includes one or more light emitters (i.e. pixels) arranged around the image source device (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55). 

		As to claim 20, Hack shows an interface to provide control to the peripheral illumination (paras. 51 and 52). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hack and Pugh as modified above in view of Kennett et al. (US Pub. No. 2014/0267611 A1).
		As to claim 2, Hack shows that the image source device includes an array of substantially uniformly sized pixels (para. 55). 
		Hack does not show that the display driver drives a plurality of the array of substantially uniformly sized pixels to create one or more effectively larger pixels according to the non-uniform resolution distribution pattern. 
		Kennett shows that a device drives a plurality of the array of substantially uniformly sized pixels to create one or more effectively larger pixels according to the non-uniform resolution distribution pattern (Fig. 32 and para. 398).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Kennett because designing the system in this way allows the device to perform down-sampling (para. 398), which provides enhanced power efficiency).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Bradski et al. (US Pub. No. 2015/0178939 A1).
As to claim 5, Hack shows an illumination device to provide an illumination beam including a center and an edge, and the image source device receives the illumination beam (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).
		Hack does not show that the illumination beam has a greater brightness near the edge than at the center.
		Bradski shows that an illumination beam has a greater brightness near the edge than at the center (para. 96).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Bradski because designing the system in this way allows the device to exhibit enhanced efficiency (para. 96).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Chebab et al. (US Pub. No. 2011/0025979 A1).
As to claim 8, Hack does not show that the eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver system to detect light from the fiducial and to provide a signal including the instantaneous position. 
Chebab shows that an eye tracking system includes a transceiver system and a contact lens including a fiducial having an instantaneous position, the transceiver system to detect light from the fiducial and to provide a signal including the instantaneous position (paras. 16, 19 and 42). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Chebab because designing the system in this way allows the device to ensure proper fit (para. 16).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Wolfe et al. (US Pub. No. 2002/0135731 A1).
		As to claim 11, Hack shows that the system provides lateral translation of the fixed non-uniform resolution image source device to provide dynamic motion of the non-uniform resolution distribution pattern within the field of view (Figs. 3 and 4A – 4F and paras. 47, 49, 51 and 55).
		Hack does not specifically mention an electro-mechanical lateral translation system.
		Wolfe shows an electro-mechanical lateral translation system (Fig. 5 and para. 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Wolfe because designing the system in this way allows the device to mask defective display elements (para. 31).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hack as modified by Pugh above in view of Wolfe et al. (US Pub. No. 2002/0135731 A1).
As to claim 21, Hack shows a method comprising: providing one or more central pixels in a central region of a display 300 (Fig. 3 and para. 47); and providing one or more non-central pixels that are not in the central region of the display (Fig. 3 and para. 47), and each of the one or more non-central pixels having a pixel distance from the central region wherein the pixel size tends to increase as the pixel distance from the central region increases (para. 49).

Harrison shows the method of providing a pixel size in accordance with this general range (Table I).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hack with those of Harrison because designing the system in this way allows the device to ensure that a cogent image is established in the visual plane of the user (para. 156).
Allowable Subject Matter
Claim 22 is allowed.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.